Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-10 directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/20/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed. 							      	       The following is an examiner's statement of reasons for allowance: 

 Regarding Claim 10: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a structure, comprising: a semi-conducting substrate; an electrically insulating layer on the semi-conducting substrate; a silicon nitride layer on the electrically insulating layer; and at least one trench extending at least partially into the semi-conducting substrate through the silicon nitride layer and the electrically insulating layer, the trench separating a first region from a second region of the electrically insulating layer, wherein the first region of the electrically insulating layer has a lateral undercut relative to a first region of the silicon nitride layer overlying the first region of the electrically insulating layer that is larger than a lateral undercut of the second region, and wherein the first region of the silicon nitride layer has a tapered shape.

The most relevant prior art reference due to Ogura et al. (Pub. No.: JP 2014229665 (A)) substantially discloses a structure, comprising:								a semi-conducting substrate (Par. 0016; Fig. 3 - semi-conducting substrate 20 (a silicon substrate));												an electrically insulating layer on the semi-conducting substrate (Par. 0023; Fig. 3 - electrically insulating layer 60 (a silicon oxide film));						a silicon nitride layer on the electrically insulating layer (Par. 0023; Fig. 3 - silicon nitride layer 61); and												at least one trench extending at least partially into the semi-conducting substrate through the silicon nitride layer and the electrically insulating layer, the trench separating a first region from a second region of the electrically insulating layer, wherein the first region of the electrically insulating layer has a lateral undercut relative to a first region of the silicon nitride layer overlying the first region of the electrically insulating layer that is larger than a lateral undercut of the second region (Par. 0036 - 0042; Figs. 6(a) & 7(a); first region R1, second region R2).
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 10 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 10 is deemed patentable over the prior arts.

Regarding Claims 11-15: these claims are allowed because of their dependency status from claim 10.

Regarding Claim 16: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a device, comprising: a semiconductor substrate; a first structure on the semiconductor substrate, the first structure including: a first electrically insulating layer on a first portion of the semiconductor substrate; and a first silicon nitride layer on the first electrically insulating layer, the first silicon nitride layer having a tapered shape; a second structure on the semiconductor substrate, the second structure including: a second electrically insulating layer on a second portion of the semiconductor substrate; and a second silicon nitride layer on the second electrically insulating layer; and a trench between the first structure and the second structure, the trench extending at least partially into the semiconductor substrate, wherein the first electrically insulating layer is laterally recessed with respect to adjacent lateral edges of the first silicon nitride layer by a first distance, and the second electrically insulating layer is laterally recessed with respect to adjacent lateral edges of the second silicon nitride layer by a second distance that is greater than the first distance.

The most relevant prior art reference due to Ogura et al. (Pub. No.: JP 2014229665 (A)) substantially discloses a device, comprising:									a semiconductor substrate (Par. 0016; Fig. 3 - semiconductor substrate 20 (a silicon substrate));													a first structure on the semiconductor substrate (Par. 0016; Fig. 7(a) – the structure corresponding to region R2 could be considered as the first structure), the first structure including:														a first electrically insulating layer on a first portion of the semiconductor substrate (Par. 0023 & 0041; Fig. 7(a) - electrically insulating layer 60 (a silicon oxide film) on the semiconductor substrate 20 corresponding to region R2); and 							a first silicon nitride layer on the first electrically insulating layer (Par. 0023 & 0041; Fig. 7(a) - silicon nitride layer 61 on first electrically insulating layer 60 corresponding to region R2); 													a second structure on the semiconductor substrate (Par. 0016; Fig. 7(a) – the structure corresponding to region R1 could be considered as the second structure), the second structure including: 														a second electrically insulating layer on a second portion of the semiconductor substrate (Par. 0023 & 0041; Fig. 7(a) - electrically insulating layer 60 (a silicon oxide film) on the semiconductor substrate 20 corresponding to region R1); and							a second silicon nitride layer on the second electrically insulating layer (Par. 0023 & 0041; Fig. 7(a) - silicon nitride layer 61 on first electrically insulating layer 60 corresponding to region R1); and												a trench between the first structure and the second structure, the trench extending at least partially into the semiconductor substrate (Fig. 7(a)),							wherein the first electrically insulating layer is laterally recessed with respect to adjacent lateral edges of the first silicon nitride layer by a first distance (Par. 0036 - 0042; Figs. 6(a) & 7(a)); and												the second electrically insulating layer is laterally recessed with respect to adjacent lateral edges of the second silicon nitride layer by a second distance that is greater than the first distance (Par. 0036 - 0042; Figs. 6(a) & 7(a)).

Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 16 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 16 is deemed patentable over the prior arts.

Regarding Claims 17-20: these claims are allowed because of their dependency status from claim 16.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

06/16/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812